     Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 1 of 12




Erin M. Estevez                                                                         Via ECF and Hand Delivery
+1 202 728 7065
eestevez@cooley.com



March 22, 2019

Hon. Debra C. Freeman
United States Magistrate Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 1310
New York, New York 10007

Re: ASPCA v. Animal and Plant Health Inspection Service, et al., No. 1:18-cv-04559-GBD-
    DCF – ASPCA Request for Initial Disclosures and Limited Discovery

Your Honor:

        This firm and the undersigned represent Plaintiff the American Society for the Prevention
of Cruelty to Animals (“ASPCA”) in the above-captioned action against Defendants the Animal
and Plant Health Inspection Service and the United States Department of Agriculture (together,
the “Agencies” or the “government”). Following the parties’ teleconference with Your Honor on
March 15, 2019, we submit this letter on behalf of the ASPCA to request initial disclosures and
targeted discovery. We expect that the government will submit a responsive letter.

        The ASPCA instituted this case pursuant to the Freedom of Information Act (“FOIA”), 5
U.S.C. § 552, after Defendants unlawfully withheld and redacted certain agency records
responsive to five of the ASPCA’s FOIA requests, and, in disregard of their statutory obligations,
failed to respond to the ASPCA’s related appeals. For at least the past decade, Defendants publicly
released the same types of records at issue here without significant redactions, and Defendants
have provided no explanation for their abrupt change in policy. The ASPCA has maintained
throughout the case that initial disclosures and targeted discovery would be appropriate prior to
summary judgment briefing, and requests that Your Honor order that relief at this time.
Defendants claim – inaccurately – that Judge Daniels already foreclosed that possibility. As
described in detail below, (a) Judge Daniels has not previously issued a final ruling on the
ASPCA’s request for initial disclosures and targeted discovery, and it is now ripe for
determination, and (b) such relief is both authorized and appropriate in this FOIA action.

       Relevant Factual and Procedural Background

        At the outset of this case, counsel for the ASPCA contacted government counsel to
schedule a Federal Rule of Civil Procedure 26(f) conference, so that the parties could confer
regarding discovery and submit a joint proposed Case Management Plan and Scheduling Order.
In response, Defendants asserted that (a) this case was exempt from initial disclosures and the Rule

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
      Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 2 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Two

26(f) conference requirements pursuant to Rule 26(a)(1)(B)(i) and (f)(1), (b) no discovery was
necessary or appropriate, and (c) the parties should instead propose a schedule for cross-motions
for summary judgment after the government had an opportunity to re-review its withholdings and
determine whether it would release any additional records. However, as counsel for the ASPCA
explained during that conference, Defendants’ failure to respond to the ASPCA’s FOIA appeals
left Plaintiff with scant information regarding the legal or factual bases for the Agencies’ redaction
and withholding of records. As such, the ASPCA disagreed with Defendants’ suggestion that this
case should proceed promptly to summary judgment without further disclosure from Defendants.

        Following the parties’ Rule 26(f) conference, the ASPCA received, through Defendants’
counsel, a response from the Agencies to one of the appeals at issue in this lawsuit. Notably, this
appeal response asserted a basis for the Agencies’ redactions that the Agencies had not raised prior
to the commencement of this litigation. Specifically, the Agencies now claimed that information
in some of the records was subject to FOIA’s privacy exemptions because it pertained to licensees
that operate “homestead businesses.” However, the appeal response did not explain or define
“homestead business,” a term that is not defined or used in licensee applications, inspection
reports, or the Agencies’ regulations. Accordingly, the Agencies’ assertion of a new and
unexplained basis for its privacy interest argument only heighted the ASPCA’s concerns regarding
the need for further disclosure from Defendants.

        On August 9, 2018, Judge Daniels held a pre-trial conference in this matter. At this pretrial
conference, the ASPCA sought initial disclosures and discovery from the Agencies; the Agencies
opposed discovery and sought to move forward with summary judgment motions, once again
building in a “period of re-review” prior to briefing. August 9, 2018 Tr., at 2:16-17, 8:15-20. In
other words, the Agencies requested another opportunity to review and respond to Plaintiff’s FOIA
appeals – the very same review process they were legally obligated to conduct within 20 business
days of receiving the ASPCA’s appeals, but chose to ignore. The ASPCA agreed that the Agencies
should conduct a re-review of their prior withholdings, but maintained that, while this review
process was ongoing, a period of discovery would be useful. Id. at 4: 17-21. The Court concluded
that both the Defendants’ request for a summary judgment briefing schedule and the ASPCA’s
request for discovery were premature given the Agencies’ intent to provide supplemental
production. However, the Court directed Defendants to provide Vaughn index and agency
declaration prior to summary judgment. The relevant portions of the transcript are as follows:

       The Court:       I am not sure where, particularly at this early stage, where either summary
                        judgment or discovery is the appropriate step since they haven’t even
                        finished making production and you apparently don’t even have any idea of
                        what they’ve redacted and why they’ve redacted it. (Id. at 6:18-22.)
       …
       The Court:       Mr. Dolinger, your position that you want to go straight to summary
                        judgment seems particularly premature also. (Id. at 8: 15-17.)
       …

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
     Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 3 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Three

       The Court:       It doesn’t come in summary judgment. They ask you for certain documents,
                        WKHDJHQF\LVJRLQJWRíí\RXZDQWWRGRDVXSSOHPHQWDOSURGXFWLRQ\RX
                        said you were going to have the agency do the production, and then you
                        were going to indicate to them somehow, either in writing or otherwise, why
                        you are refusing to comply with their request. You don’t intend to do that
                        pre-summary judgment.

       Mr. Dolinger: We will be happy to build that into the schedule, your Honor, to disclose a
                     Vaughn index that goes through each category of exemptions and explains
                     the basis for it at a date before summary judgment. That’s something we
                     would be happy to do.

       The Court:       That seems to make more sense. (Id. at 11:2-14.)
       …
       The Court:       So, to the extent that you can’t work it out, then if you think that there is
                        further discovery that is necessary before summary judgment, or you
                        think no further discovery is necessary before summary judgment, then
                        you can make those arguments. But, at this point it seems that neither of
                        you have gotten anywhere close to even agreeing on the parts you can agree
                        upon and at least having a discussion about what you intend to give them.
                        You should start that discussion now. What is it that they should make it
                        clear to you what they are asking for and you should make it clear to them,
                        as early as possible, whether or not you are going to refuse to give them
                        that, no matter what. To the extent that you can’t work it out, then the
                        question is not so much for summary judgment, the question is whether or
                        not they have made legitimate request that you should respond to or they
                        KDYHPDGHDUHTXHVWWKDW\RXVKRXOGíí\RXKDYHWKHOHJLWLPDWHULJKWWR
                        refuse to respond. I don’t need a bunch of briefs on that, I need to know
                        what kind of document you are talking about.

       Mr. Dolinger: Yes, your Honor. We do anticipate that we will be submitting a detailed
                     declaration from the agency explaining the basis for each of the
                     withholdings that is challenged by the plaintiffs.

       The Court:       And I think that should be done prior to filing any summary judgment
                        motions and prior to any further discovery so we can at least figure out,
                        focus on the issue and narrow the issues because at this point you are not
                        fighting about everything. You have no idea what you are fighting about.
                        (Id. 11:20-12:23 (emphasis added).)
       …
       The Court:       I’m not going to order either discovery or a schedule for summary judgment
                        motion at this point. Let’s see how we can narrow the issue, see where you

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
     Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 4 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Four

                        can agree and we can agree to disagree, and then we can see whether this
                        can be worked out or fought out. (Id. at 16:7-11.)
       …
       The Court:       On October 25th, we are going to talk about what the next step is and the
                        next step is either going to be you should give me a letter before that date
                        telling me what you think the next step should be and it will either be some
                        discovery before summary judgment motions or it will be summary
                        judgment motion schedule, depending on what you have accomplished by
                        supplemental review and supplemental production, your discussions about
                        what is being produced and not being produced, and whatever reasoning
                        and rationale they give you about why they believe they are entitled to
                        withhold. And then you can articulate a basis for discovery that would
                        resolve those issues, then I will consider that. Or, if it seems like it should
                        simply go straight to summary judgment, then without further discovery
                        WKHQZHZLOOGRWKDWEXW,WKLQNWKHUHLVQRUHDVRQQRWWRííI mean you
                        need to be informed before I need to be informed about these issues. (Id. at
                        16:19-17:11 (emphasis added)).

         During the re-review period that followed, the Agencies abandoned their Exemption 7(a)
argument by releasing all records previously withheld thereunder, and withdrew their redaction of
inspection dates and inspection identification numbers. The Agencies also produced a cursory and
incomplete Vaughn index 1 that aggregated large groups of records together and summarily
asserted that FOIA’s privacy exemptions applied categorically to information the Agencies had
redacted. Furthermore, while the index claimed that “some of the redacted records” pertain to
licensees operating homestead businesses, the index failed to specify precisely the records to
which the Agencies claimed this designation applied. The index included a one-sentence
explanation of “homestead business,” stating that it meant “the facility addresses associated with
their licenses are co-located with the licensees’ personal residences.” Separately, while the index
asserted that certain records were being withheld under Exemption 7(c), FOIA’s law enforcement
exemption, the index offered no explanation whatsoever of the basis for this exemption’s
application to these records and failed even to assert expressly that the records at issue were
compiled for law enforcement purposes. Notwithstanding the prominence in this litigation of the
legal and factual disputes concerning Exemption 7(c), the Vaughn index provided little information
concerning what constitutes fully half of the government’s case.

        Finally, despite representing to the Court that the Agencies would “be submitting a detailed
declaration from the agency explaining the basis for each of the withholdings that is challenged by
the plaintiffs,” the Agencies refused to provide any declaration at all. The parties conferred about
these outstanding issues several times in advance of the next scheduled pre-trial conference, but

1
       The government filed the Vaughn index with the Court at Dkt. 35-1.

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
     Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 5 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Five

made little progress. The ASPCA repeatedly requested, in writing and orally to counsel for
Defendants, additional information regarding the Agencies’ new reliance on the “homestead
business” designation, but the Agencies refused. On at least two occasions, counsel for the ASPCA
expressly requested that the Agencies clarify specifically which of this group of “some” records
the Agencies claimed pertained to “homestead businesses.” To date, the Agencies have entirely
failed and refused to do so.

        When the parties returned to Court on November 29, 2018, they were not in the position
the Court anticipated they might be after the governments’ re-review process. 2 Given the factual
issues raised during this re-review process, including the governments’ newfound argument that
the redactions in dispute relate to licensees who operate “homestead businesses,” the ASPCA
proposed the Agencies produce the declaration they represented they would provide, and that the
parties exchange initial disclosures, followed by letters to the Court requesting discovery or
summary judgment. November 29, 2018 Tr., at 2:20-25. Once again, the Agencies opposed the
ASPCA’s requests and sought to immediately proceed with summary judgment briefing. Id. at
21:2-4. The Court declined to grant either party’s request and instead referred the case to Your
Honor, to which the following excerpts are relevant:

       Court:           I am not sure I agree with you. I don’t know if this is ripe for summary
                        judgment. (Id. at 21:5-6.)
       …
       Court:           I don’t have any of these issues, and it seems to me this isn’t ripe for
                        summary judgment until I know what part of this you’re really talking about
                        and what part of their request is unreasonable and what part of their request
                        is reasonable and what part of your response is unreasonable and what part
                        of your response is reasonable. (Id. at 28:20-25.)
       …
       Court:           I think what I would like to do is refer you to the magistrate judge to sit
                        down and talk these issues out, to see where you can agree and where you
                        can clearly disagree. After that is done, then you’d have a pretty good idea
                        of what the particularly focused narrow issues are, and then you can at that
                        point, if you want to make a summary judgment motion, then agree on a
                        schedule for summary judgment and make your motion with regard to the
                        issues that are really genuinely in dispute. (Id. at 29:19-30:3.)
       …
       Court:           I think there is room, consistent with the interest that the agency says they
                        want to protect, it seems to me there is probably room for more information
                        to be provided consistent with the interest of the plaintiff. To the extent that

2
        The October 25, 2018 date for the next hearing identified by the Court during the initial
pre-trial conference was continued to November 29, 2018 by consent.

                   Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                    t: (202) 842-7800 f: (202) 842-7899 cooley.com
     Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 6 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Six

                        can be done, I would like to see you work in that direction. (Id. at 39:21-
                        25.)

       Obviously, Judge Daniels contemplated that the purpose of the parties meeting with Your
Honor would be to work toward the resolution of disputed factual issues. Judge Daniels’
expectation that the parties could narrow the issues and resolve factual disputes as well as explore
settlement makes sense given that his Order referred the case to your Honor for general pretrial
matters, including scheduling, discovery, non-dispositive pretrial motions, and settlement. The
Agencies’ post-litigation justification that the redactions at issue relate to licensees who operate
“homestead business” has raised material issues of fact that remain in dispute specifically because
the Agencies have resisted at every turn the ASPCA’s requests for further information or clarity.

         Thus, Defendants wrongly suggest that Judge Daniels already ruled the ASPCA is not
entitled to initial disclosures or discovery prior to summary judgment. Defendants argue that,
because “Judge Daniels expressly denied the ASPCA’s request to require the agencies to produce
a declaration before summary judgment” “and did not take up the ASPCA’s request to require
initial disclosures,” the Court therefore must have “adopted the government’s suggestion that
summary judgment on the legal issues is the appropriate way forward in the litigation,” and that
“the ASPCA now attempts to make an end-run around Judge Daniels’ determination that the
appropriate next phase of this matter is summary judgment briefing, not discovery.” Dkt. 46 at 4.
In support of these sweeping assertions, Defendants misleadingly cite to the transcript, electing
not to quote the record verbatim, which in fact does not support the conclusions that the Agencies
profess. Instead, the Agencies put their own gloss on the transcripts because the government is
unable to cite to anywhere in either transcript where the Court ruled that Plaintiff is not entitled
to discovery or initial disclosures in advance of summary judgment.

        At the November pretrial conference, the government’s request to proceed to summary
judgment was denied in much the same way that the ASPCA’s request for a declaration was
denied. The Agencies now attempt to conflate the ASPCA’s request that the Agencies produce a
declaration ahead of summary judgment briefing – a request Judge Daniels denied – with the
ASPCA’s request for initial disclosures and discovery – a request that Judge Daniels simply
deferred. And despite the Court’s referral to Your Honor with the suggestion that the parties
explore settlement, the Agencies refused to participate in a settlement conference. The facts and
record make it clear that the only parties attempting to end-run the Court’s order are the Agencies
íDQHQGUXQWKDWZRXOGTuickly move the case to summary judgment, as the Agencies have desired
all along, without any attempt to address the factual issues the Agencies themselves created after
the commencement of this litigation. In sum, Judge Daniels has not foreclosed the relief that the
ASPCA now seeks, and the ASPCA’s request for that relief is ripe for determination.




                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
      Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 7 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Seven

       Initial Disclosures and Limited Discovery Are Appropriate and Permissible in this
       FOIA Action

       For the reasons stated below, the ASPCA respectfully requests that Your Honor order
Defendants’ to provide initial disclosures and respond to limited discovery in advance of setting a
schedule for summary judgment. Rule 26 provides in relevant part:

       (A) In General. Except as exempted by Rule 26(a)(1)(B) or as otherwise stipulated or
       ordered by the court, a party must, without awaiting a discovery request, provide to the
       other parties: (i) the name and, if known, the address and telephone number of each
       individual likely to have discoverable information—along with the subjects of that
       information—that the disclosing party may use to support its claims or defenses, unless the
       use would be solely for impeachment; (ii) a copy—or a description by category and
       location—of all documents, electronically stored information, and tangible things that the
       disclosing party has in its possession, custody, or control and may use to support its claims
       or defenses, unless the use would be solely for impeachment . . . .

The Rule provides no exemption for FOIA actions, and this case is not one that is exempt as “an
action for review on an administrative record.” Rule 26(a)(1)(B)(i). In cases involving review on
an administrative record, the agency would file that record with the court, the parties would be
limited to the arguments they made during the administrative process, and the court would review
the record under a deferential standard, only setting aside an agency’s decision if the plaintiff could
demonstrate that the decision was arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law. See 5 U.S.C. § 706(2)(A); see also Lykes Bros. Steamship Co. v. Pena, 1993
U.S. Dist. LEXIS 20279, *6 (D.D.C) (stating that arbitrary and capricious review is conducted by
a review of the full administrative record that was before the agency decision-maker at the time he
made his decision) (citing Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402 (1971)). In
such cases, there is no reason for the parties to disclose the witnesses and documents on which
they plan to rely because review is strictly confined to the existing record.

        Here, the government will not separately file an administrative record, the parties are not
limited to the arguments raised during the administrative process, the burden of proof lies with the
Agencies to establish their redactions are lawful, and the standard of review is not deferential, it is
de novo. See 5 U.S.C. § 552(a)(4)(B). As the Committee Notes for the relevant subsection of
Rule 26 make clear, “[t]he exclusion of an action for review on an administrative record . . . is
intended to reach a proceeding that is framed as an ‘appeal’ based solely on an administrative
record. The exclusion should not apply to a proceeding in a form that commonly permits
admission of new evidence to supplement the record.” Committee Notes, 2000 Amendments to
predecessor Rule 26(a)(1)(E), available at 192 F.R.D. 340 at 386. Here, the Agencies do not argue
that no new evidence is admissible, and in fact, as noted above, the Agencies’ Vaughn index now
asserts that certain information is exempt from disclosure based on a designation – “homestead


                     Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                      t: (202) 842-7800 f: (202) 842-7899 cooley.com
     Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 8 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Eight

business” – that, prior to the commencement of this litigation, the Agencies had never raised in
response to an ASPCA FOIA request.

        While some courts, including the United States District Court for the District of Columbia,
have chosen to exempt FOIA cases from initial disclosures via local rule, see e.g., D.D.C
LCvR26.2(a)(9), the local rules of the Southern District of New York include no such exemption.
Furthermore, even where local rules presumptively exempt FOIA actions from initial disclosures,
a court may still order disclosure. See id. (exempting FOIA actions “unless otherwise provided by
the Court in its scheduling order”). There is no authority, and the Agencies have provided none,
for the proposition that initial disclosures are per se prohibited in FOIA actions generally, much
less in FOIA actions in this jurisdiction. Here, initial disclosures are appropriate because it is
undisputed that the Agencies are relying on factual claims raised only after this litigation
commenced to support their post hoc justification for certain redactions. It would be manifestly
unfair to allow the Agencies to conceal factual information relevant to issues on which they bear
the burden of proof only to surprise the ASPCA with it at summary judgment.

        Additionally, discovery, while uncommon, is permitted in FOIA actions, including before
this Court. See Families For Freedom v. United States Customs & Border Prot., 837 F. Supp. 2d
331 (S.D.N.Y. 2011) (granting plaintiffs’ request for limited discovery in FOIA action). The D.C.
Circuit has held that discovery in a FOIA action is appropriate where “[f]acts respecting the
[exemption claim] in question are solely in control of the [agency]’ and should be granted ‘for the
purpose of uncovering facts which might prove [a requester's] right of access to the documents he
seeks.” Schaffer v. Kissinger, 505 F.2d 389, 391 (D.C. Cir. 1974); see also Londrigan v. FBI, 670
F.2d 1164 (D.C. Cir. 1981) (permitting plaintiff in a FOIA case to conduct depositions). “Thus,
to the extent the discovery which Plaintiff seeks to propound is necessary to support an argument
that the claimed exemptions are inapplicable, and provided the information sought is within the
exclusive province of the Government, such discovery should be permitted.” MacLean v. United
States DOD, 2005 U.S. Dist. LEXIS 4042, at *3-4 (S.D. Cal. Mar. 16, 2005).

        Here, these factors are present – the ASPCA is seeking information about the Agencies’
newly-raised claim that certain unspecified records are subject to redaction because they pertain to
“homestead businesses” – information that is entirely within the province of the Agencies. Indeed,
only the Agencies even know which records they contend pertain to homestead businesses, a fact
which they have continued to conceal for months despite specific requests for clarity from the
ASPCA. Furthermore, only the Agencies know what criteria they have applied to determine
whether a licensee is operating a “homestead business,” and only the Agencies know what actions,
if any, they have taken to verify that a particular licensee is in fact operating a “homestead
business,” as opposed to what the Agencies characterize as a “non-residential business.” 3
3
       The only persons who should be subject to licensure under the AWA are those operating
“non-residential businesses.” Persons selling animals at their residences are exempt under the
Agencies’ own regulations. See 9 C.F.R. § 1.1.

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
     Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 9 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Nine


        Finally, only the Agencies’ know what specific circumstances they consider to bring a
licensee within their conception of a “homestead business.” Based on the one-sentence
explanation for the term supplied in their Vaughn index, it appears, for example, that a licensee’s
use of a single P.O. Box to receive both personal and business mail would be sufficient to qualify
as a “homestead business” under the Agencies’ vague definition. In any case, the ASPCA has no
way of knowing what criteria the Agencies claim to apply for licensees to fall within this
designation because the Agencies have consistently refused to say 4 – and these facts are material
to the question of whether a privacy interest exists under FOIA.

         Importantly, by the Agencies’ own admission, they have mistakenly applied this
designation on at least three (3) past occasions. In their response to one of the ASPCA’s
administrative appeals (received, as noted above, after the commencement of this lawsuit), the
Agencies withdrew their prior withholdings related to two licensees stating: “In conducting of
[sic] its second review, APHIS verified that two of the licensees are non-residential business
entities.” Likewise, in FOIA litigation currently pending in the U.S. District Court in D.C., a
supplementary declaration filed by the Agencies revealed that: “Although APHIS initially
withheld records relating to Little Puppies Online, APHIS has since determined that Little Puppies
Online is not a homestead business as previously believed.” See Humane Society of the United
States v. APHIS, et al., Case No. 1:18-cv-00646-TNM, Doc. 22-2 (Dec. 13, 2018), Supplemental
Declaration of Tonya G. Woods at ¶ 15. Despite these admissions, it remains unclear what factual
criteria might qualify a licensee as a homestead business or how the Agencies “verified” the status
of these licensees and discovered their mistakes. In sum, unless additional information concerning
these issues is disclosed, both the Court and the ASPCA must simply trust the Agencies when they
say that “some” licensees are operating homestead businesses, as neither the Court nor the ASPCA
will have the information necessary to test the Agencies’ bald assertion. Until such information is
provided, this case is not ready for summary judgment briefing.

        Courts have also held that discovery is warranted where the plaintiff has made a “showing
of bad faith on the part of the agency.” Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir.
1994). Here, in two instances, the Agencies did not respond for over a year to FOIA requests the
ASPCA submitted and then failed to respond in any way to the ASPCA’s multiple timely appeals.

4
        In a November 9, 2018 email to government counsel, counsel for the ASPCA inquired:
“For clarity, does the ‘homestead business’ designation cover situations where the regulated
activity occurs in the residence, i.e., the facility and the residence are one and the same, or does
the designation refer to situations where the facility and the residence only share the same address
(whether physical or a PO Box), but the regulated activity occurs in a facility other than the
residence, or both? What other arrangements are covered by the Agencies’ designation?” During
a follow-up telephone call on November 19, 2018, government counsel declined to answer any of
these questions.

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
     Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 10 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Ten

The Agencies failed to offer any explanation (reasonable or otherwise) for these failures, and, after
forcing the ASPCA to file suit, frivolously claimed in their Answer that the ASPCA had not
exhausted its administrative remedies. The Agencies’ Answer also offered no explanation for the
reversal of their decades-long practice of providing in unredacted form the very information that
was now the subject of this lawsuit, and subsequently, the Agencies asserted a new justification
for withholding this information – one that they had never raised with the ASPCA prior to this
litigation. During the following months, the Agencies have resisted providing any additional
information regarding their new justification and, as discussed above, refused even to identity with
specificity which records they claim pertain to “homestead businesses.”

        Finally, despite Judge Daniels’ referral, the Agencies have refused to engage in good faith
settlement negotiations. The Agencies’ only proposal has been that the ASPCA should dismiss its
lawsuit and then make individual requests to the Agencies for records related to individual
licensees – a suggestion so preposterous and disproportionate to the information at issue in this
case (over a thousand records) that it does not qualify as a colorable settlement offer and could
only have been made in a bad faith attempt to skirt Judge Daniel’s referral and to move directly to
summary judgment briefing. The Agencies’ intentions were all but confirmed during the parties’
teleconference with Your Honor on March 15, when government counsel informed the Court that
the Agencies were unwilling to engage in a settlement conference and immediately rejected never-
before offered partial compromises 5 without consulting the Agencies. At the same time,
government counsel conceded that he was unable to identify a specific Agency official with
authority to authorize settlement and, when asked directly to identify the head APHIS, avoided the
question and failed to identify any official by name. In their rush for summary judgment, the
Agencies even argued against a request for discovery that the ASPCA had yet to make in opposing
the ASPCA’s letter requesting a settlement conference. Taken together, these are not the actions
of Defendants entitled to a presumption of good faith. See, e.g., Pinson v. U.S. Dep't of Justice,
55 F. Supp. 3d 80, 82 (D.D.C. 2014) (discovery appropriate where the agency may have acted in
bad faith).

       The ASPCA has sought some of the records at issue in this case for nearly four years.
Unnecessary delay of this litigation is not in the organization’s interest. However, this matter will
only be delayed further if the parties proceed to summary judgment briefing while material facts
remain in dispute. Despite the Agencies’ historic delay in responding to the ASPCA’s FOIA

5
        During the conference, counsel for the ASPCA suggested for the first time that it would
drop objections to redaction of third-party information in exchange for release of city/state
information in the records at issue – information already published on the Agencies’ website and
correlated with the name of every person or business licensed under the AWA. See
https://www.aphis.usda.gov/animal_welfare/downloads/List-of-Active-Licensees-and-
Registrants.pdf Government counsel immediately dismissed this proposal as one the Agencies
would not accept.

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
     Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 11 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Eleven

requests, and utter failure to respond to its appeals, the Agencies now wish to rush to summary
judgment without fully explaining post hoc justifications for withholdings.

       For the reasons stated herein, the ASPCA requests that the Court order the following:

       1. The parties exchange Initial Disclosures by April 12, 2019.

       2. That Plaintiff may serve up to five interrogatories and five requests for admission
          concerning the Agencies “homestead business” designation upon Defendants by April
          26, 2019.

       3. The Agencies shall revise their Vaughn index to reflect which documents, by Bates
          number, the Agency contends pertain to licensees operating “homestead businesses.”

       We thank the Court for its consideration.

                                                    Respectfully submitted,

                                                    COOLEY LLP

                                                    /s/ Erin M. Estevez

                                                    Erin M. Estevez (admitted pro hac vice)
                                                    1299 Pennsylvania Ave.
                                                    Suite 700
                                                    Washington, D.C. 20004
                                                    Phone: (202) 728-7065
                                                    Fax: (202) 842-7899
                                                    eestevez@cooley.com

                                                    Kaitland M. Kennelly (KK-9574)
                                                    1114 Avenue of the Americas
                                                    New York, New York 10036
                                                    Phone: (212) 479-6643
                                                    Fax: (212) 479-6275
                                                    kkennelly@cooley.com

                                                    and




                   Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                    t: (202) 842-7800 f: (202) 842-7899 cooley.com
    Case 1:18-cv-04559-GBD-DCF Document 48 Filed 03/22/19 Page 12 of 12




Hon. Debra C. Freeman
March 22, 2019
Page Twelve

                                                    Jennifer H. Chin (JC-6317)
                                                    Robert G. Hensley (admitted pro hac vice)
                                                    Tamara Y. Feliciano (admitted pro hac vice)
                                                    ASPCA
                                                    520 8th Avenue, 7th Floor
                                                    New York, New York 10018
                                                    Phone: (212) 876-7700
                                                    jennifer.chin@aspca.org
                                                    robert.hensley@aspca.org
                                                    tamara.feliciano@aspca.org

cc: Counsel of record (via ECF)




                   Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                    t: (202) 842-7800 f: (202) 842-7899 cooley.com
